 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       JERRY WAYNE BAKER,                               No. 2:19-cv-01378-CKD-P
12                        Plaintiff,
13             v.                                         ORDER
14       MASHBURN, et al.,
15                        Defendants.
16

17            Plaintiff is a county inmate proceeding pro se with this civil action filed pursuant to 42
18   U.S.C. § 1983. This action was referred to this court by Local Rule 302 pursuant to 28 U.S.C. §
19   636(b)(1). Plaintiff has not paid the filing fee for this action.1 Good cause appearing, plaintiff
20   will be granted 14 days within which to pay the filing fee associated with this case. Failure to pay
21   the filing fee within the time provided will result in a recommendation that this action be
22   dismissed.
23   ////
24
     1
       Plaintiff is precluded from proceeding in forma pauperis because in a prior case in this district
25   plaintiff was found to have filed three or more civil actions that were “frivolous, malicious, or
26   fail[ed] to state a claim….” 28 U.S.C. § 1915(g); see Baker v. Marsh, Case No. 2:13-cv-0171-
     GEB-EFB (E.D. Cal. February 5, 2013). Judgment in that case is final. Since there is no
27   allegation that plaintiff was “under imminent danger of serious physical injury” at the time that he
     filed this complaint, he is required to pay the filing fee. See 28 U.S.C. § 1915(g); see also
28   Andrews v. Cervantes, 493 F.3d 1047, 1055 (9th Cir. 2007).
                                                          1
 1           Accordingly, IT IS HEREBY ORDERED that plaintiff is granted 14 days within which to

 2   pay the $400 filing fee for this action. Failure to pay the filing fee within this time period will

 3   result in a recommendation that this action be dismissed.

 4   Dated: February 27, 2020
                                                       _____________________________________
 5
                                                       CAROLYN K. DELANEY
 6                                                     UNITED STATES MAGISTRATE JUDGE

 7   12/bake1378.payfees.docx

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
